DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 6/1/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1-10 are cancelled.  Claims 13-18 are newly added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Jason Lin (Registration Number 37,492) on 6/9/2022.

The application has been amended as follows: 

11. 	A linear vibration actuator motor, comprising: 
a housing comprising a top wall, a bottom wall and a plurality of side walls, and the top wall, the bottom wall, and the side walls of the housing together defining an accommodating space, a vertical direction being defined from the bottom wall of the housing to the top wall of the housing, and a first horizontal direction being defined from one of the side walls of the housing toward [[the]] an other side wall of the housing; 
a coil fixed to the bottom wall of the housing and having an axis, and the axis of the coil being parallel to the vertical direction; 
a conductive sheet fixed on the top wall of the housing and above the coil; 
a bracket movably disposed in the accommodating space of the housing, forming a framed space, and two opposite ends of the bracket in the first horizontal direction being respectively defined as a first end and a second end, the first horizontal direction being a motion direction of the bracket, wherein the bracket being located above the coil, with a gap between the bracket and the coil; the bracket being located below the conductive sheet with a gap between the bracket and the conductive sheet; 
a magnet set comprising a plurality of magnets disposed in the framed space of the bracket, above the coil, and directly below the conductive sheet; and 
two elastic members with one of the elastic members located between an inner side of one of the side walls of the housing in the first horizontal direction and the first end of the bracket, and the other elastic member located between an inner side of another side wall on the other side of the housing in the first horizontal direction and [[a]] the second end of the bracket, each elastic member connecting the housing and the bracket; 
wherein the coil is fixed on an inner side of the bottom wall of the housing and is located in the accommodating space, the top wall of the housing is disposed with a through hole, and the conductive sheet is embedded in the through hole.

12. A linear vibration actuator motor, comprising: 
a housing comprising a top wall, a bottom wall and a plurality of side walls, and the top wall, the bottom wall, and the side walls of the housing together defining an accommodating space, a vertical direction being defined from the bottom wall of the housing to the top wall of the housing, and a first horizontal direction being defined from one of the side walls of the housing toward [[the]] an other side wall of the housing; 
a coil fixed to the bottom wall of the housing and having an axis, and the axis of the coil being parallel to the vertical direction; 
a conductive sheet fixed on the top wall of the housing and above the coil; 
a bracket movably disposed in the accommodating space of the housing, forming a framed space, and two opposite ends of the bracket in the first horizontal direction being respectively defined as a first end and a second end, the first horizontal direction being a motion direction of the bracket, wherein the bracket being located above the coil, with a gap between the bracket and the coil; the bracket being located below the conductive sheet, with a gap between the bracket and the conductive sheet; 
a magnet set comprising a plurality of magnets disposed in the framed space of the bracket, above the coil, and directly below the conductive sheet; and 
two elastic members with one of the elastic members located between an inner side of one of the side walls of the housing in the first horizontal direction and the first end of the bracket, and the other elastic member located between an inner side of another side wall on the other side of the housing in the first horizontal direction and [[a]] the second end of the bracket, each elastic member connecting the housing and the bracket; 
wherein the bracket comprises a top side and a bottom side, the magnet [[group]] set comprises five magnets, and the five magnets are respectively defined as a first magnet, a second magnet, a third magnet, a fourth magnet and a fifth magnet; the first magnet has an S pole and an N pole, the second magnet has an S pole and an N pole, the third magnet has an S pole and an N pole, the fourth magnet has an S pole and an N pole, and the fifth magnet has [[a]] an S pole and one N pole; the S pole of the third magnet faces the first end of the bracket, and the N pole of the third magnet faces the second end of the bracket; the first magnet and the second magnet are close to the S pole of the third magnet; the first magnet is located directly above the second magnet, the S pole of the first magnet faces the top side of the bracket, the S pole of the second magnet faces the bottom side of the bracket, and the N pole of the first magnet faces the N pole of the second magnet; the fourth magnet and the fifth magnet are close to the N pole of the third magnet; the fourth magnet is located directly above the fifth magnet, the N pole of the fourth magnet faces the top side of the bracket, the N pole of the fifth magnet faces the bottom side of the bracket, and the S pole of the fourth magnet faces the S pole of the fifth magnet.

13.  The linear vibration actuator motor as claimed in claim 11, wherein a first section and a second section of the coil perpendicular to the first horizontal direction are respectively located where [[the]] a magnetic field generated by the magnet set is with a stronger vertical component.

18. The linear vibration actuator motor as claimed in claim 11, wherein the bracket comprises a top side and a bottom side, the magnet [[group]] set comprises five magnets, and the five magnets are respectively defined as a first magnet, a second magnet, a third magnet, a fourth magnet and a fifth magnet; the first magnet has an S pole and an N pole, the second magnet has an S pole and an N pole, the third magnet has an S pole and an N pole, the fourth magnet has an S pole and an N pole, and the fifth magnet has [[a]] an S pole and one N pole; the first magnet, the second magnet, the third magnet, the fourth magnet and the fifth magnet are sequentially arranged at intervals along the first horizontal direction; the S pole of the first magnet faces the bottom side of the bracket, the N pole of the first magnet faces the top side of the bracket, the N pole of the second magnet faces the first end of the bracket, the S pole of the second magnet faces the S pole of the third magnet, the N of the third magnet faces the N pole of the fourth magnet, the S pole of the fourth magnet faces the second end of the bracket, the S pole of the fifth magnet faces the top side of the bracket, and the N pole of the fifth pole faces the bottom side of the bracket.


Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 11 is the inclusion of the limitation “the conductive sheet is embedded in the through hole” which is not found in or suggested by the prior art references in combination with the other elements recited in claim 11.  Dependent claims 13-18 are allowed for the same reason.
The primary reason for the allowance of claim 12 is the inclusion of the limitation of the five magnets arranged as recited which is not found in or suggested by the prior art references in combination with the other elements recited in claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832